Citation Nr: 0611282	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-16 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.  

2.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for degenerative disc disease of the 
lumbar spine.  

3.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for tension headaches.  

4.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for bursitis of the left shoulder.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had unverified active service from February 1972 
to February 1976, and from April 1977 to April 1993.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2002 decision by the Portland, 
Oregon, VARO, which denied increased ratings for the service-
connected disabilities at issue on appeal, and an April 2004 
decision by the Pittsburg, Pennsylvania, VARO that denied 
service connection for degenerative disc disease of the 
cervical spine.  A personal hearing before the undersigned 
member of the Board was held in Washington, D.C. in August 
2005.  

The veteran's claims folder was transferred from the VARO in 
Portland, Oregon to the VARO in Washington, D.C. in September 
2003 after the RO was notified that the veteran was living 
overseas.  In January 2004, the veteran was notified that his 
claims folder had been transferred to the VARO in Pittsburgh, 
Pennsylvania.

At the personal hearing, the representative noted that the 
veteran's tinnitus, rated 10 percent disabling, was not 
listed as a service-connected disability on the June 2002 or 
April 2004 rating decisions, and asked that corrective action 
be taken to show that service connection has been established 
for tinnitus.  The veteran also requested an increased rating 
for his service-connected tinnitus at that hearing.  These 
matters are referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

Initially, the Board notes that the representative asserted 
at the personal hearing that the veteran, while working as a 
civilian for the Department of the Army in Korea, was 
examined for VA compensation purposes at Korean Adventist 
Hospital in Seoul in August 2005, but that the examination 
report had not been obtained.  The veteran was also treated 
for his service-connected disabilities at Camp Humphries Army 
Medical Dispensary as recently as June 2005, and that these 
records had not been associated with the claims file.  It was 
argued that these records are pertinent to the current issues 
on appeal and should be obtained.  

Also at the personal hearing, the veteran argued that while 
service connection has been established for bursitis of the 
left shoulder, there is no diagnostic evidence of any 
disability involving his left shoulder, including arthritis 
or bursitis.  The veteran testified that he always had pain 
in the area of his left shoulder that radiated up his neck 
and down the left arm with occasional tingling, numbness, and 
weakness in the left upper extremity, and that he assumed 
that the various doctors who related his symptoms to a left 
shoulder disability were correct.  However, post-service 
medical records, including a private MRI in February 2002, 
have failed to reveal any evidence of a left shoulder 
disability.  Furthermore, a private MRI of the cervical spine 
in March 2002 revealed central disc bulging at the C5-6 and 
C6-7 levels.  The veteran contends that his symptoms in 
service were misdiagnosed as bursitis in the left shoulder 
and that the root cause of his problem was actually his 
cervical spine.  

Historically, the Board notes that the service medical 
records showed treatment for left shoulder and neck pain with 
a tingling sensation into the left upper extremity beginning 
in August 1989.  The report noted pain at the C5/6 level, 
tightness in the cervico-paravertebrals, bilaterally, some 
limitation of motion, and positive C-5 compression.  No 
diagnostic studies were undertaken.  The assessment was "C-5 
encroachment (doubt), probable thoracic facet syndrome."  
When seen two weeks later, the veteran reported constant pain 
between his shoulder blades.  The assessment was muscle 
strain.  Again, no diagnostic studies were undertaken.  The 
veteran was seen for similar neck and scapula complaints in 
May and June 1992, and was treated with trigger point 
injection and medication.  The veteran reported a history of 
radiating pain with occasional paresthesia in the upper arm, 
but said that he didn't have any paresthesia at that time.  
The veteran also report a history of left shoulder pain and 
numbness in the left arm when examined by VA in August 1993, 
but was not able to reproduce any numbness on manipulation.  

Concerning the headache disorder, the veteran testified that 
he has prostrating headaches on average of once a month and 
that he missed seven to 10 days of work over the past year 
because of his headaches.  However, he has not provided any 
objective evidence to substantiate that claim.  On VA 
examination in May 2002, he reported daily headaches and 
flare-ups about once a week, but said that they did not 
interfere with his work, and that they were not so severe 
that he needed to lie down or go to a dark, quiet place to 
rest.  The rating criteria for his headache disorder is based 
primarily on the number and severity of prostrating attacks 
and how they impact on economic adaptability.  Therefore, an 
attempt should be made to obtain all employment health 
records and any other medical records showing treatment for 
his headaches since January 2002, as well as documentation 
from his employer showing time lost from work due of his 
headaches, alone.  

Finally, the Board notes that while the veteran was examined 
by VA for his service-connected disabilities in May 2002, the 
examiner did not provide sufficiently detailed information to 
assess the degree of functional impairment of the veteran's 
low back disability under 38 C.F.R. §§ 4.40, 4.45, and the 
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  In that 
case, the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court"), held that any identified 
functional loss should be, if feasible, expressed in terms of 
additional range of motion loss.  Furthermore, the claims 
file was not made available to the examiners for review.  38 
C.F.R. § 4.2 requires that medical reports be interpreted in 
light of the whole-recorded history.  See also EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); and Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

Given the medical complexity of this case and absence of 
relevant clinical and employment information, the Board finds 
that the current evidence of record is inadequate and that 
further development of the record is necessary.  VA's duty to 
assist includes providing a thorough and contemporaneous 
medical examination, especially where it is necessary to 
determine the current level of a disability.  Peters v. 
Brown, 6 Vet. App. 540, 542 (1994).  Comprehensive findings 
conforming to the regulations are needed to evaluate the 
claims for increased ratings.  "The Board's consideration of 
factors which are wholly outside the rating criteria provided 
by the regulation is error as a matter of law."  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  

Where, as here, the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should send the veteran a 
corrective VCAA notice letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for all of the claims per 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).

2.  Appropriate action should be taken to 
obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated the veteran for his 
headaches, left shoulder, and low back 
disabilities since January 2002.  After 
securing the necessary release, the RO 
should attempt to obtain copies of all 
medical records from the identified 
treatment sources, including any VA 
treatment records not already of record, 
and associate them with the claims 
folder.  Of particular interest is the 
examination report from Korean Adventist 
Hospital in Seoul, and any outpatient 
records from Camp Humphreys Army Medical 
facility from June 2003 to the present.  

3.  An up-to-date employment statement 
should be completed by the veteran and 
returned to the VA.  Specifically, VA 
needs verification of time lost from work 
due to his headaches and the effect they 
have on his ability to carry out his 
employment duties.  If special 
concessions were made by his employer 
because of his headaches, this 
information is also needed.  If VA is 
unable to obtain this information, the 
veteran should be so notified and given 
an opportunity to do so.  In addition, 
the veteran should be advised that he may 
submit any other evidence in his 
possession or which he is able to obtain 
documenting interference with employment 
attributable to his headache disorder.  

4.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to determine:  1) the etiology and, if 
feasible, date of onset of any cervical 
spine disability; 2) whether the veteran 
has a specific left shoulder disability 
and, if so, the current severity and, 3) 
the current severity of his low back 
disability.  All indicated tests and 
studies are to be performed.  The claims 
folder and a copy of this remand must be 
made available to the examiners for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  In addition, the 
examiners should be provided the old and 
revised rating criteria for 
intervertebral disc syndrome, so that 
findings (or the lack thereof) comporting 
with such criteria can be made.  The 
examiners should provide the 
answers/findings indicated below to each 
question or instruction posed.  

The orthopedic examiner should respond to 
the following:  

I.  Does the veteran have a cervical 
spine disability at present?  If so, 
is it at least as likely as not that 
any identified cervical spine 
disability had its onset in military 
service?  

II.  Does the veteran have a left 
shoulder disability at present?  If 
not, are any of his current symptoms 
related to any identified cervical 
spine disability?  

III  The examiner should note any 
limitation of motion in the left 
shoulder and lumbar spine, and 
indicate what is considered normal 
range of motion for each.  

IV.  Indicate whether the lumbar 
spine and left shoulder exhibit 
weakened movement, excess 
fatigability, or incoordination.  If 
feasible, these determinations 
should be expressed in terms of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to any excess fatigability, 
weakened movement or incoordination.  
If the examiner is unable to make 
such a determination, it should be 
so indicated on the record.  

V.  Lastly, the examiner should 
express an opinion on whether pain 
of the lumbar spine and left 
shoulder could significantly limit 
functional ability during flare-ups 
or when the spine and left shoulder 
are used repeatedly over a period of 
time.  These determinations should 
also, if feasible, be portrayed in 
terms of the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

The neurological examiner should identify 
any neurological complaints or findings 
attributable to the lumbar spine.  The 
examiner should provide a written 
discussion of the degree of residual 
weakness or sensory disturbances due to 
the low back disability, and how it 
impacts on motor function of the lumbar 
spine.  If applicable, the examiner 
should provide a response to the 
following:  

I.  Does the veteran suffer 
recurring attacks of intervertebral 
disc syndrome referable to the low 
back disability?  If so, indicate 
the degree of intermittent relief he 
experiences between those attacks.  
The examiner should further note 
whether any intervertebral disc 
syndrome that may be present results 
in incapacitating episodes and the 
total duration of any of these 
episodes.  

II.  Is there evidence of neuropathy 
with characteristic pain 
attributable to the low back 
disability?  If so, the examiner 
should note whether the neuropathy 
results in demonstrable muscle spasm 
or any other neurological findings 
appropriate to the site of the 
diseased disc.  

The examiners should be advised that all 
questions must be answered, to the extent 
feasible, so that the Board may rate the 
veteran's disabilities in accordance with 
the specified criteria.  If the examiner 
finds that it is not feasible to answer a 
particular question or follow a 
particular instruction, that should be 
indicated and an explanation provided.  
The clinical findings and reasons upon 
which any opinion is based should be 
clearly set forth.  The findings should 
be typed or otherwise recorded in a 
legible manner for review purposes.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if all medical 
findings necessary to rate the service-
connected disabilities have been provided 
by the examiners and whether they have 
responded to all questions posed.  If 
not, the reports must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2005).  

6.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claims 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
the old and revised rating criteria for 
the musculoskeletal system, and any 
additional information obtained as a 
result of this remand.  The RO's 
consideration should include the 
applicable diagnostic criteria for 
intervertebral disc syndrome in effect at 
the time of the veteran's claim as well 
as all revisions.  In this regard, it is 
noted that application of the new 
regulations is not appropriate prior to 
the effective date of the regulation 
change.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished an 
SSOC and given the opportunity to respond 
thereto.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

